DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S.C not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 4, 5, 7, 9, 12, 14-16, 18 and 19 are amended. 
No new claims have been added.
No claims have been cancelled.
Claims 1-19 are pending.
Response to Arguments
The objection to the claims 9 and 12 due to use of the terms optionally and preferably have been removed in light of applicant’s amendment to the claims; however, the objection to claim 1 is maintained (the term optionally has not been removed from the claim).
Regarding the rejection of claim 15 under 35 U.S.C 112(b) is removed in light of the amendment to the claim.
 Regarding the rejection of claims 18 and 19 under 35 U.S.C. 101 because of the claimed invention being directed to non-statutory subject matter, Applicant amended the 
 Regarding the rejection of claims 16 and 17 under 35 U.S.C. 112(d), the rejection of the claims is remained. applicant‘s amendment to the claims has not placed the claims in a proper independent format.  
Claim Objections
Regarding claim 1, the use of terms “optionally” in method claims is not indicative of a positive step in the claimed method. Proper correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case the claim format does not specify the category of the claim (e.g., a system or a method).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: Claim 18 is directed to a computer program product stored on a computer usable medium. However, claim 18 does not clearly limit a computer readable medium to be a memory/disk. Consequently, the broadest reasonable interpretation of a claim drawn to a computer readable medium could cover forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (Gee MPEP 2111.01). Since the broadest reasonable interpretation of a claim covers a signal per se, claims 18 is rejected under 35 US.C. §
101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57
(Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
Examiner suggests replacing non-volatile readable medium with non-volatile memory or non-transitory computer readable storage medium.

Claim 19 is also rejected under 35 U.S.C. 101 with the same rational as in the rejection of claim 18.
Allowable Subject Matter		
The subject matter of claims 1-19 are not suggested by the prior art of record. Claims 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and 35 U.S.C. 112 set forth in this Office action. The reason for allowance will be furnished at the time of allowance. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493